Title: To George Washington from Major General William Heath, 14 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Ridgfield [Conn.] July 14. 1779
        
        I arrived here with the Division, the last Night. I do myself the honor to enclose a Letter and extract of a Letter from General Parsons. I march immediately for Canaan, sending off the Tents & heavy baggage to Danbury. The Enemy are frequently Sending out light parties. If it might possibly be Consistent with your Excellencys intention, to order on the light Infantry belonging to this Division they would be of infinite Service.
        If your Excellency has received any thing interesting from the Southward or Westward that may be Communicated, a hint will lay me under an obligation. I have the honor to be with the greatest respect Your Excellencys Most obedient Servant
        
          W. Heath
        
      